Citation Nr: 1004414	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sensorineural 
hearing loss of the right ear.

3.  Entitlement to an initial compensable rating for 
sensorineural hearing loss of the left ear.

4.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an increased rating greater than 10 
percent for hypertension.

7.  Entitlement to an increased rating greater than 10 
percent for sinusitis and rhinitis.

8.  Entitlement to an increased rating greater than 60 
percent for diabetes mellitus, type II.

9.  Entitlement to a higher level of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

With the exception of the tinnitus issue, all remaining 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's tinnitus has been medically attributed to 
military noise exposure. 


CONCLUSION OF LAW

The Veteran's tinnitus was incurred during his military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Veteran claims his tinnitus is attributable to his 
military service.  Specifically, he indicates he fired 
rifles in the military with his right hand and was exposed 
to noise trauma throughout his lengthy military service.  

The Veteran's DD-214 indicates the Veteran served in the Air 
Force in communications, to include 2 years of service in 
Vietnam.  None of his received medals or awards are 
necessarily evidence of exposure to significant noise 
trauma.  It is likely, however, the Veteran completed at 
least basic training, to include firearm training.  

The Veteran's service treatment records, moreover, are 
negative for any complaints, treatment or diagnoses of 
tinnitus or ringing in the ears.  The Board notes, however, 
that periodic examinations conducted in October 1975 and 
April 1978 indicate a significant decrease in right ear 
hearing acuity.  The Veteran's November 1980 separation 
examination, on the other hand, indicates hearing within 
normal limits bilaterally.  The Veteran's service treatment 
records also indicate significant treatment for ear aches 
related to sinus problems, later diagnosed as sinusitis and 
rhinitis.  

In light of the Veteran's in-service varying hearing acuity 
scores and the Veteran's lengthy military service, to 
include foreign service, the Board concludes military 
acoustic trauma is likely.

After service, the Veteran did not seek out treatment or 
complain of tinnitus for decades.  Indeed, the first mention 
of tinnitus is the filing of the Veteran's claim in 2005, 
over two decades after service.  VA outpatient treatment 
records through 2007, however, are silent as to any 
complaints, treatment or diagnosis of tinnitus.

The Veteran was afforded a VA examination in May 2005 where 
the examiner noted the Veteran experienced tinnitus 
beginning around 1991, ten years after service.  The 
examiner noted the Veteran's in-service acoustic trauma, but 
also noted post-service occupational noise exposure without 
hearing protection in the transportation industry for at 
least 2 years and recreationally using power tools 
throughout the years.  The examiner diagnosed the Veteran 
with bilateral tinnitus indicating, "due to the amount of 
noise exposed to, it is likely as not that the hearing loss 
and tinnitus are due to noise exposure in the military.  The 
etiology of bilateral tinnitus is due to noise exposure." 

The examiner's opinion is based on a thorough examination 
and a review of the claims folder, as well as consideration 
on the Veteran's post-service noise exposure as described 
above.  

The RO denied the claim finding no objective evidence of in-
service noise exposure and, thus, the basis of the May 2005 
examiner's opinion is unpersuasive.  While the record does 
not specifically confirm the Veteran's in-service noise 
exposure, the Board finds the preponderance of the evidence 
indicates in-service noise trauma is likely.  The Veteran 
served 2 years in Vietnam and during that time, periodic 
examination records indicate a significant decrease in right 
ear hearing acuity.  The Veteran claims he fired guns with 
his right hand, which is consistent with the objective 
hearing testing.  

The Board further finds compelling that the May 2005 
examiner's opinion is unrefuted by any other competing 
medical opinion.  While the Veteran has never sought 
treatment for tinnitus and concedes tinnitus did not occur 
until years after service, the May 2005 VA examiner 
documented and considered these facts in rendering the 
opinion.  

At the very least, given the evidence, the Board finds the 
evidence as to the issue of tinnitus to be in equipoise.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that service connection is warranted for 
tinnitus.


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light 
of the favorable opinion here, any deficiencies in notice or 
assistance were not prejudicial to the Veteran with regard 
to his tinnitus claim.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The last Statement of the Case (SOC) in this claim was 
issued in June 2006.  Thereafter, voluminous, non-
duplicative evidence was associated with the claims folder, 
to include VA outpatient treatment records through July 2007 
and a private operative report dated March 2008.  These 
records are relevant to the claims on appeal because they 
indicate continuing treatment, and with regard to some of 
the claims, a possible worsening of the condition.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.

With regard to service connection claims, such as the right 
ear hearing loss claim here, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran's right ear hearing loss claim was denied 
because the May 2005 VA examiner, on testing, indicated 
right ear hearing acuity within normal limits.  The examiner 
did opine, in contrast, that any found hearing loss was 
attributable to military noise exposure.  Since May 2005, 
the Veteran has indicated he indeed struggles with his 
hearing bilaterally since his military service.  

The Board finds a new VA audiological examination is 
warranted. The VA examination is nearly five years old and 
the Veteran indicates he still struggles with hearing loss.  
The May 2005 opinion, moreover, is ambiguous.  While the 
examiner notes found no hearing loss of the right ear, the 
examiner links hearing loss in general with the Veteran's 
military noise exposure.  In light of the passed time, the 
Veteran's statements and the ambiguity of the May 2005 
opinion, a new VA examination is indicated. 

With regard to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

The Veteran was last afforded VA examinations for his 
peripheral neuropathy, hearing loss, hypertension, sinusitis 
and rhinitis, and diabetes nearly five years ago in April 
2005 and May 2005.  The Veteran was afforded a VA Aid and 
Attendance examination in May 2006, nearly four years ago.  
Since that time, as indicated above, voluminous treatment 
records have been associated with the file indicating 
additional treatment of the Veteran's various conditions.

With regard to diabetes and peripheral neuropathy, the 
Veteran recently underwent an operation in March 2008 for 
complications of his diabetes, to include peripheral 
vascular disease.  VA outpatient treatment records from 2006 
to 2007 indicate continuing treatment for these conditions, 
to include diet and nutrition education.  These records 
indicate the Veteran's diabetes and peripheral neuropathy 
may be worse than when previously evaluated in 2005.

VA outpatient treatment records from 2006 to 2007 also 
indicate continuing treatment for hypertension, sinusitis 
and rhinitis.  Within the June 2005 VA examination, the 
examiner noted the Veteran had no current signs of 
sinusitis.  Since that time, in VA outpatient treatment 
records dated November 2005 to February 2006, VA physicians 
indicate the Veteran now may have chronic sinusitis and 
suffer from manifestations of his sinusitis all year long 
whereas previously his manifestations were seasonal.  

The Board notes records since the VA May 2005 audiological 
test do not indicate any specific treatment for the 
Veteran's hearing loss, nor do they indicate a diagnosis of 
right ear hearing loss.  The Veteran, in various statements, 
however, indicates continuing problems with his hearing 
loss, which he believes justifies a compensable rating for 
his bilateral ears.  In light of the passage of time since 
the last VA examination and the Veteran's statements, the 
Board concludes a new audiological examination is also 
warranted.

Finally, in light of the possibility that the Veteran's 
service-connected disabilities have worsened in severity, a 
new aid and attendance examination is also warranted.  The 
Board further notes the issue of whether the Veteran is 
entitled to an increased special monthly compensation (SMC) 
award is "inextricably intertwined" with the other claims on 
appeal here.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review. Id.  
Here, the SMC issue must be deferred pending full 
development and adjudication of the Veteran's other 
increased rating and service connection claims on appeal 
here. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from July 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any medical records and 
hospitalization records for the Veteran's 
conditions on appeal from the VA Medical 
Center in Oklahoma City, Oklahoma for the 
time period July 2007 to the present. Any 
negative responses should be documented in 
the file. 

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA audiological examination 
for the claimed condition of bilateral 
sensorineural hearing loss to determine 
the severity and likely etiology of any 
conditions found.  

The audiological examiner is asked to 
specifically reconcile whether the Veteran 
currently has unilateral or bilateral 
sensorineural hearing loss and whether any 
such disability is related to his military 
service, also commenting on the Veteran's 
in-service versus post-service noise 
exposure.  The examiner should reconcile 
his opinion specifically with the May 2005 
VA examination.

The claims folder must be reviewed by the 
examiner and the examiners should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical evidence.  

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examinations 
for his service-connected diabetes 
mellitus, type II, peripheral neuropathy 
of the bilateral upper extremities, 
hypertension and sinusitis/rhinitis to 
ascertain the current severity of each 
condition.  The examiners must conduct all 
necessary tests to ascertain the 
manifestations of the Veteran's 
conditions.  

Specifically, in regards to the Veteran's 
peripheral neuropathy, the examination 
should include an electromyography (EMG) 
and a nerve conduction study (NCS) to 
identify any found symptoms due to the 
Veteran's service-connected peripheral 
neuropathy of the bilateral upper 
extremities. In particular, the examiner 
should indicate whether paralysis is 
present in any of the upper extremities, 
and, if so, whether it is complete or 
incomplete. If incomplete paralysis is 
present, the examiner should state whether 
it is mild, moderate, moderately severe, 
or severe.  The examiner should make clear 
which nerves are affected by the 
condition(s). 

The examiners should review pertinent 
documents in the claims folder and provide 
a complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered, to include the April 2005 and 
May 2005 examination results.

4.  After the above development is 
complete and the records are obtained, and 
if records received pursuant to the 
requests above do not demonstrate 
entitlement to the benefits sought, the RO 
should arrange for the appellant to be 
examined by an appropriate physician to 
determine whether he requires A&A or is 
housebound. [If because of incapacity the 
Veteran is unable to travel for 
examination, arrangements should be made 
for him to be examined locally.] The 
examiner must have available copies of the 
criteria for establishing housebound 
status (3.350(f), and for A&A (3.352). Any 
indicated tests or studies should be 
completed. 

    (a) Whether the appellant is 
substantially confined to the premises of 
his home; or

    (b) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or

    (c) is in a nursing home because of 
mental or physical incapacity; or

    (d) his disabilities prevent him from 
protecting herself from the hazards 
incident to his environment, keeping 
himself clean and presentable, dressing or 
undressing himself, feeding herself due to 
loss of coordination of the upper 
extremities or extreme weakness, attending 
to the wants of nature, or otherwise 
require regular aid and attendance by 
another person.

The examiner must explain the rationale 
for all opinions.

5.  The RO should complete any additional 
developmental steps warranted by the 
evidence and then readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examination, is both critical and appreciated. The Veteran 
is again advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


